FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AGUSTIN PESCADOR PROCEL,                         No. 08-72328

               Petitioner,                       Agency No. A075-702-538

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Agustin Pescador Procel, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings based on ineffective assistance of counsel. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, and review de novo constitutional questions, including claims

of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Procel’s motion to reopen

because he did not comply with the requirements set forth in Matter of Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988), and the alleged ineffective assistance is not

plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-72328